DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                HUGO FERNANDO LOPEZ-MARTINEZ,
                          Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-2248

                         [November 24, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Okeechobee County; Michael J.
McNicholas, Judge; L.T. Case No. 472009CF000171A.

  Hugo Fernando Lopez-Martinez, Blountstown, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., GROSS and MAY, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.